                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                FORT MYERS DIVISION

UNITED STATES OF AMERICA

v.                                                 CASE NO. 2:18-cr-92-FtM-38MRM

HECTOR E. PENA
____________________________

                             FINAL ORDER OF FORFEITURE

       THIS CAUSE comes before the Court upon the United States= Motion for a Final

Order of Forfeiture, pursuant to 21 U.S.C. § 853(n)(7) and Rule 32.2(c)(2) of the Federal

Rules of Criminal Procedure, for a Smith & Wesson firearm (serial # MPB1011) and a

Glock Firearm (serial # NZG359).

       On October 24, 2018, the Court entered a Preliminary Order of Forfeiture for the

assets described above, pursuant to 18 U.S.C. § 924(d) and 28 U.S.C. § 2461(c). Doc.

69.

       The Court finds that in accordance with 21 U.S.C. ' 853(n) and Rule 32.2(b)(6)(C),

the United States published notice of the forfeiture and of its intent to dispose of the assets

on the official government website, www.forfeiture.gov, from October 26, 2018 through

November 24, 2018. Doc. 82. The publication gave notice to all third parties with a

legal interest in the assets to file with the Clerk of Court, U.S. Federal Courthouse and

Federal Building, 2110 First Street, Room 2-194, Fort Myers, FL 33901, a petition to

adjudicate their interest within 60 days of the first date of publication. No third party has

filed a petition or claimed an interest in the assets, and the time for filing such petition has

expired.
          Accordingly, it is hereby:

          ORDERED that for good cause shown, the United States= motion is GRANTED.

          It is FURTHER ORDERED that pursuant to 21 U.S.C. § 853(n)(7) and Federal

Rule of Criminal Procedure 32.2(c)(2), all right, title and interest in the assets identified

above is CONDEMNED and FORFEITED to the United States for disposition according

to law.

          Clear title to the assets is now vested in the United States of America.

          ORDERED in Fort Myers, Florida, on March 4, 2019.




Copies to:
All Parties/Counsel of Record




                                            2
